81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eustace Nathaniel HALL, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 95-1964.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  March 29, 1996.

On Petition for Review of an Order of the Immigration and Naturalization Service.  (A43-723-353)
Eustace Nathaniel Hall, Petitioner Pro Se.  William Joseph Howard, Karen Anne Herrling, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
B.K.A.
DISMISSED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Eustace Hall petitions for review of an order of the Board of Immigration Appeals dismissing his appeal and ordering his deportation.   Since filing the petition, Hall has left the country under a legally executed order of deportation.   The respondent, the Immigration and Naturalization Service, has filed a motion to dismiss the petition for lack of jurisdiction.   Because this court lacks jurisdiction to review an order of deportation once an alien has been legally deported, we grant the motion to dismiss.  8 U.S.C. § 1105a(c) (1988);  Joehar v. INS, 957 F.2d 887, 889-90 (D.C.Cir.1992).

DISMISSED